PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/046,527
Filing Date: 4 Oct 2013
Appellant(s): Reddy et al.



__________________
Bethany R. Salpietra (Reg. No. 73,408)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/1/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/1/2020 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
101
Appellant asserts that the claims are analogous to patent-eligible claim 2 of USPTO’s Example 46.  Appellant takes issue with Examiner’s rejection from the Final Office Action by asserting that it fails to see how transmitting a control signal to a feed dispenser is sufficient to transform an abstract idea into a practical application whereas transmitting a control signal to a payment system is not.
In response, Examiner notes that the eligibility rationale offered by the Office was that limitation (d) of Example 46 Claim 2, does not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation in that it can employ the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern indicative of grass tetany) to operate the feed dispenser.  Using the information obtained via the judicial exception to take corrective action such that the monitoring component is operable to control the feed dispenser in a particular way is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception. (See October 2019 PEG Appendix 1).
In contrast here, Examiner notes that the Appellant’s claims do not add a meaningful limitation that can integrate a judicial exception.  The process in Example 46 dispenses salt and 
Appellant asserts that the claims provide technical improvements such as conserving processor resources, memory resources, and network bandwidth over existing system by reducing human involvement in monitoring and implementing processes that rely on multiple investment advisors operating on separate systems.
Examiner finds this unpersuasive.
Courts have consistently held that improved speed and efficiency inherent with applying the abstract idea on a computer is insufficient to demonstrate an inventive concept.  Merely performing mental and/or human tasks on a computer does not constitute patent eligible invention.  See OIP Techs v. Amazon.com (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); Intellectual Ventures I LLC v. Capital One 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.